Citation Nr: 1747110	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  08-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to apportionment of the Veteran's VA compensation benefits during a period of incarceration from January [REDACTED], 2007, to March [REDACTED], 2010.

2.  Entitlement to a greater portion of an apportionment of the Veteran's VA compensation benefits during a period of incarceration from November [REDACTED], 2010, to October [REDACTED], 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran honorably served on active duty in the U.S. Marine Corps from February 1950 to March 1951, including service in Korea; and his decorations include the Purple Heart Medal and the Silver Star Medal.  His discharge (corrected copy) for the period of service from December 1951 to August 1953 was considered to be undesirable.  The appellant is the Veteran's dependent spouse.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO that denied the appellant's claim of apportionment of the Veteran's compensation benefits for spousal support, during a period of incarceration from January [REDACTED], 2007, to March [REDACTED], 2010; and from an April 2012 decision of the RO that denied an increased apportionment of the Veteran's compensation benefits for spousal support, during a period of incarceration from November [REDACTED], 2010, to October [REDACTED], 2013.  The appellant timely appealed.

In July 2014, the appellant testified during a hearing before a Veterans Law Judge at the RO.  The Veteran did not receive timely notice of the rescheduled hearing and was not present.  In October 2014, the Board remanded the matters to afford the Veteran an opportunity for a hearing.  In June 2017, the Veteran reported that he does not contest the apportionments to the appellant; and that there is no reason to have another hearing.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board duly notes that the Veterans Law Judge who conducted the July 2014 Board hearing is no longer available to participate in these matters.  Given the favorable action below, there is no prejudice to either the Veteran or the appellant in adjudicating the matters on their merits.

In January 2016, the Veteran attempted to raise the issue of restoration of withheld VA compensation benefits during incarceration, based upon his conviction being overturned.  (See 38 C.F.R. § 3.665(m)).  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to open a claim, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

The contested claims procedures are applicable in these matters.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and the appellant have a valid marriage for apportionment purposes.

2.  The Veteran was incarcerated from the date of marriage on January [REDACTED], 2007, for the conviction of a felony; he was released from incarceration on March [REDACTED], 2010.

3.  The appellant has demonstrated financial distress throughout the Veteran's incarceration from November [REDACTED], 2010, to October [REDACTED], 2013.

4.  Apportionment of the Veteran's VA compensation benefits for spousal support will not result in undue hardship to the Veteran.

CONCLUSIONS OF LAW

1.  Since January [REDACTED], 2007, the appellant has been the legal spouse of the Veteran for purposes of apportionment of the Veteran's VA compensation benefits during periods of incarceration.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.452 (2016).

2.  The criteria for an apportionment of 20 percent of the Veteran's VA compensation benefits on behalf of the appellant during a period of incarceration from January [REDACTED], 2007, to March [REDACTED], 2010, have been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.57, 3.450, 3.451, 3.665 (2016).

3.  The criteria for an apportionment of 50 percent of the Veteran's VA compensation benefits on behalf of the appellant during a period of incarceration from November [REDACTED], 2010, to October [REDACTED], 2013, have been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.453 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
As the VCAA does not apply to decisions regarding how benefits are paid, and this is precisely the question involved in an apportionment case, the VCAA is inapplicable.  See, e.g., Sims v. Nichols, 19 Vet. App. 453, 456 (2006).

Nevertheless, VA regulations impose special procedural requirements for simultaneously contested claims, including claims for apportionment.  38 U.S.C.A. § 7105A (b); 38 C.F.R. § 19.102.  Here, the Veteran has stated his desire that the appellant receive apportionments of his VA compensation benefits during his periods of incarceration.  As such, the Board finds that any failure to follow all contested claims procedures in this case is harmless.  

II.  Apportionment

The statutory authority for apportionment of VA compensation or pension, as in a case such as this appeal, is found at 38 U.S.C.A. §§ 5307, 5313(b); 38 C.F.R. § 3.450.  

Any person who is entitled to VA compensation and who is incarcerated in a Federal, state or local penal institution for a period in excess of 60 days for conviction of a felony, and who has service-connected disabilities rated at 20 percent of more, shall be paid not more than an amount equivalent to a 10 percent disability evaluation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends.  38 U.S.C.A. § 5313(a)(1)(A); 38 C.F.R. § 3.665(a), (d).  However, all or any part of the compensation not paid to a Veteran by reason of subsection (a) may, as appropriate in an individual case, be apportioned under the same terms and conditions provided under 38 U.S.C.A. § 5307.  38 U.S.C.A. § 5313(b)(1).

All or part of the compensation not paid to an incarcerated Veteran may be apportioned to the Veteran's spouse, child or children, and dependent parents on the basis of individual need.  In determining individual need, consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  38 C.F.R. § 3.665(e).

Here, the appellant is considered to be the Veteran's legal spouse and a valid claimant.  See 38 C.F.R. §§ 3.50, 3.1(j), 3.452(a).  Records show that the Veteran divorced his former spouse in December 2006, and that he married the appellant in January 2007 while he was incarcerated.  At the time the Veteran contributed none to the appellant's monthly support.  During periods of incarceration, the Veteran was being provided for at the penal institution; and any amount apportioned to the appellant would not cause him undue hardship.

The appellant submitted a financial statement in August 2007, showing that her monthly expenses exceed her monthly income.  Rather than assigning a fixed dollar amount, the Board notes that any apportionment of less than 20 percent is ordinarily considered insufficient to constitute a reasonable basis for any apportionee; and that apportionment of more than 50 percent of a Veteran's compensation benefits are ordinarily considered to constitute undue hardship on the Veteran.  38 C.F.R. § 3.451. 

Given the facts of this particular case, including the Veteran's clear support of an apportionment for the appellant, the Board finds that a general apportionment of at least 20 percent of the Veteran's VA compensation benefits during a period of incarceration from January [REDACTED], 2007, to March [REDACTED], 2010, is warranted.


III.  Increased Apportionment

When the Veteran is not residing with his or her spouse, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 2014).

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid on behalf of the Veteran's spouse if the Veteran is not reasonably discharging his responsibility for the spouse's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.

As noted above, 38 C.F.R. § 3.451 provides that apportionment of more than 50 percent of the Veteran's VA compensation benefits is ordinarily considered to constitute undue hardship on him or her, while apportionment of less than 20 percent of the Veteran's VA compensation benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

In this case, the Veteran has been awarded VA compensation benefits at a rate of   
100 percent, effective January 25, 2002.  His award of benefits includes additional benefits for his dependent spouse.  

Records show that the Veteran was incarcerated from November [REDACTED], 2010, to October [REDACTED], 2013, and that his VA compensation benefits were reduced.  Following the Veteran's release from prison, VA made adjustments to restore the Veteran's compensation award.

Effective April 14, 2011, an apportionment of $700 per month was allocated to the appellant based on valid need.  The appellant filed a claim for an increased apportionment of the Veteran's compensation benefits.  The RO denied the appellant's claim in April 2012, and this appeal followed.

Here, the appellant contended that she is entitled to an increased apportionment of the Veteran's VA compensation benefits because of hardship.  Specifically, in April 2011, the appellant stated that, after the Veteran's last release from incarceration, they bought a house together and incurred debt.  She stated that they lived together until the Veteran was arrested on a parole violation.  The appellant stated that the Veteran's contribution to the household was $2,500 monthly, and that she cannot pay the debts and the mortgage without those funds.

In May 2012, the appellant contended that the loss of the Veteran's compensation benefits and Social Security income caused her an extreme hardship.  She provided copies of credit card statements; and also indicated that she had to borrow money from family members to pay the mortgage, and that she still needed to pay back the loans.  The appellant also presented dental charges for crowns and bridges, which were not cosmetic and remained unpaid.  She reported that she now required help to pay the debts monthly, and that she was not living luxuriously.

In July 2014, the appellant testified that her retirement and Social Security income was approximately $2,832 in 2012; and that she had a negative cash flow each month and other financial obligations to pay.  She testified that she had been in financial distress throughout the Veteran's incarceration from November [REDACTED], 2010, to October [REDACTED], 2013.  She also testified that there was an additional $10,000 of medical bills for the Veteran's emergency treatment he received during the trial, which had not been paid.  The appellant testified that even though she was able to borrow money from family members, she still owed that money and requested an apportionment of at least $1,500 monthly.
                                             
Having considered the evidence of record and the appellant's contentions, the Board finds that the evidence supports an increase in the amount of the apportionment to the appellant.

As indicated above, the overall evidence reflects that the Veteran was incarcerated from November [REDACTED], 2010, to October [REDACTED], 2013, justifying the apportionment amount of $700 monthly for the appellant as a dependent spouse.  The appellant has demonstrated that an increased apportionment is warranted based on hardship.  

Under 38 C.F.R. § 3.453, rates of apportionment of VA compensation benefits take into account the respective hardship of the parties.  See 38 C.F.R. § 3.451.  Here, without considering the apportioned amount, the appellant's income is limited to retirement and Social Security income.  Her monthly expenses exceed her income.  She continues to borrow money monthly to pay her bills, and she has other outstanding financial obligations.

The Board notes that the current apportionment of $700 from the Veteran's monthly VA compensation award of $2,973 constitutes approximately 24 percent of the total award.

Given the financial hardship the appellant has demonstrated, and given the apportionment will not result in undue hardship to the Veteran, the Board finds that special circumstances exist to give the appellant additional support.  Hence, an apportionment of 50 percent of the Veteran's VA compensation benefits is warranted.


ORDER

Entitlement to apportionment of at least 20 percent of the Veteran's VA compensation benefits on behalf of the appellant during the Veteran's period of incarceration from January [REDACTED], 2007, to March [REDACTED], 2010, is granted.

An apportionment of 50 percent of the Veteran's VA compensation benefits on behalf of the appellant during the Veteran's period of incarceration from November [REDACTED], 2010, to October [REDACTED], 2013, is granted.




____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


